Title: From George Washington to Henry Lee, 23 December 1788
From: Washington, George
To: Lee, Henry

 

Dear Sir,
Mount Vernon Decr 23d 1788

Enclosed you have a bill of sale for Magnolio, The expectation of the pleasure of seeing you and Mrs Lee here, hourly while the river was in a navigable State, prevented my sending it before—and as it was not your request, I did not think it proper to send it with the horse.
Mr Madison is here, and I believe will not leave me before Thursday, if then. If you, your brother Charles, and two or three other Gentlemen can make it convenient to dine here tomorrow I shall be glad of your company and will leave it with you to engage them. Mrs Washington and the family here join me in best wishes for Mrs Lee, and in expressions of concern for her indisposition —with sentiments of very great esteem and regd I am—Yours affectionately

Go: Washington


 P.S. Peter has delivd Magnolio safe at Mrs Lee’s & means to ret<urn> ⟨mutilated⟩ieve, ⟨mutilated⟩pect.

